Title: From Benjamin Franklin to William Strahan, 2 November 1744
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. Nov. 2. 1744
I have wrote to you by several Opportunities to acknowledge the Receipt of yours per Mr. Hall with the Things you sent me. I have also remitted you Bills for £20.13.0. Sterl. of which you have the fourths enclos’d. I desired you to send me a Fount of about 300 wt. English and the best Newspapers and Pamphlets constantly. I hope some of my Letters have come to hand, having no time now to copy. When the English comes I shall have a compleat little Printing House for our Friend Hall who is well, as is Mr. Read, and Your obliged humble Servant
B Franklin
P.S. I sent you a Box of Books per Evans.
 Addressed: To Mr Wm Strahan  Printer  London  Per favour of  Mr Shoemaker.